United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                    December 4, 2014

                                          Before

                           RICHARD A. POSNER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

IN RE:                                             ]   Petition for Permission to
    ROBERT LODHOLTZ, et al.,                       ]   Appeal from the Northern
        Petitioners.                               ]   District of Indiana, South
                                                   ]   Bend Division.
No. 14-8015                                        ]
                                                   ]   Nos. 3:11-cv-00432-RL-CAN &
                                                   ]        3:11-cv-00435-RL-CAN
                                                   ]
                                                   ]   Rudy Lozano,
                                                   ]   Judge.

      The following are before the court:

      1.     PETITION FOR PANEL REHEARING OF RESPONDENTS, GRANITE
             STATE INSURANCE COMPANY AND NEW HAMPSHIRE
             INSURANCE COMPANY, filed on October 20, 2014, by counsel for
             respondents Granite State Insurance Company and New Hampshire
             Insurance Company.

      2.     ANSWER TO RESPONDENTS’ PETITION FOR PANEL REHEARING,
             filed on November 21, 2014, by counsel for the petitioners.

      Upon consideration of the petition for rehearing and the response, the panel has
decided to modify the opinion as follows:

        The final paragraph of the opinion—"The judgment is reversed and Granite
State’s suit dismissed"—is changed to: "The judgment is reversed and the case
remanded to the district court."

      To the extent the petition for rehearing sought any further relief, it is denied.